
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


SECOND MODIFICATION AGREEMENT


        BY THIS SECOND MODIFICATION AGREEMENT, made and entered into as of the
1st day of February, 2005, STAR BUFFET, INC., a Delaware corporation, whose
address is 420 Lawndale Drive, Salt Lake City, Utah 84115 (hereinafter called
"Borrower"), and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of the State of Wisconsin, whose address is One East
Camelback Road, P.O. Box 11856, Phoenix, Arizona 85061-1856 (hereinafter called
"Lender"), confirm and agree as follows:

SECTION 1.    RECITALS    

        1.1   Borrower and Lender entered into a Loan Agreement dated
October 28, 2003 (as modified by the Prior Modification, defined below, the
"Loan Agreement"), which provided for a revolving line of credit by Lender to
Borrower in the amount of $3,000,000.00 (the "Loan"), all upon the terms and
conditions contained therein.

        1.2   The Loan is evidenced by a Promissory Note (Revolving Note) dated
October 28, 2003 executed by Borrower, payable to the order of Lender, in the
principal amount of $3,000,000.00 (as modified by the Prior Modification, the
"Note").

        1.3   Borrower and Lender have entered into a Modification Agreement,
dated October 31, 2004 (the "Prior Modification").

        1.4   The Loan Agreement, the Note, the Prior Modification, this
Agreement and all other documents and instruments evidencing or executed and
delivered in connection with the Loan, together with all modifications and
amendments thereto and any documents required herein, are hereinafter
collectively called the "Loan Documents."

        1.5   Borrower and Lender desire to modify the Loan and the Loan
Documents as set forth herein.

SECTION 2.    LOAN AGREEMENT    

        2.1   The last sentence of Section 3.1 of the Loan Agreement is hereby
amended to read as follows:

        The "Commitment" shall be the principal sum of $3,000,000.00; provided
that (i) during the period commencing November 1, 2004 through January 31, 2005,
the Commitment shall be reduced to and shall be shall be the principal sum of
$1,000,000.00, and (ii) commencing February 1, 2005, the Commitment shall be
increased from $1,000,000.00 to, and shall thereafter be, the principal sum of
$2,000,000.00.

        2.2   Section 9.8 of the Loan Agreement is hereby amended to read as
follows:

        9.8    Dividends.    Purchase, redeem, retire or otherwise acquire for
value any shares of its capital stock or declare or pay any dividend on, or make
any other distribution with respect to, whether by reduction of capital or
otherwise, any shares of its capital stock, except, (i) in the case of Borrower,
dividends that do not exceed $2,500,000.00 in any fiscal year, and (ii) in the
case of the Subsidiaries, dividends and distributions to Borrower.

SECTION 3.    OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS    

        3.1   All references to the Loan Agreement in the other Loan Documents
are hereby amended to refer to the Loan Agreement as hereby amended.

        3.2   All references to any Loan Document in the other Loan Documents
are hereby amended to refer to that Loan Document as hereby amended.

        3.3   Borrower acknowledges that the indebtedness evidenced by the Loan
Documents is just and owing, that the balance thereof is correctly shown in the
records of Lender as of the date hereof, and

--------------------------------------------------------------------------------




Borrower agrees to pay the indebtedness evidenced and secured by the Loan
Documents, according to the terms thereof, as herein modified.

        3.4   Borrower hereby reaffirms to Lender each of the representations,
warranties, covenants and agreements of Borrower set forth in the Loan
Documents, with the same force and effect as if each were separately stated
herein and made as of the date hereof.

        3.5   All terms, conditions and provisions of the Loan Documents are
continued in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby. Borrower hereby ratifies, reaffirms,
acknowledges, and agrees that the Loan Documents, as amended hereby, represent
valid, enforceable and collectible obligations of Borrower, and that there are
no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to any of these documents or instruments. Borrower
further acknowledges and represents that no event has occurred and no condition
exists that, after notice or lapse of time, or both, would constitute a default
under this Agreement or any Loan Document.

        3.6   The Loan Documents, as amended hereby, are hereby ratified and
reaffirmed by Borrower, and Borrower specifically acknowledges the validity and
enforceability thereof.

SECTION 4.    GENERAL    

        4.1   The modifications contained herein shall not be binding upon
Lender until Lender shall have received all of the following:

        (a)   An original of this Agreement fully executed by the Borrower;

        (b)   If Borrower is a corporation, partnership or trust, such
resolutions or authorizations and such other documents as Lender may require
relating to the existence and good standing of that corporation, partnership or
trust, and the authority of any person executing this Agreement or other
documents on behalf of that corporation, partnership or trust.

        (c)   Receipt by Lender of a modification/loan fee in the amount of
$2475.00 in connection with this Agreement.

        4.2   Borrower shall execute and deliver such additional documents and
do such other acts as Lender may reasonably require to fully implement the
intent of this Agreement.

        4.3   Borrower shall pay all costs and expenses, including, but not
limited to, reasonable attorneys' fees incurred by Lender in connection
herewith, whether or not all of the conditions described in Paragraph 4.1 above
are satisfied. Lender, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note, shall be due and payable upon demand and shall be secured
by all of the Loan Documents.

        4.4   Notwithstanding anything to the contrary contained herein or in
any other instrument executed by Borrower or Lender, or in any other action or
conduct undertaken by Borrower or Lender on or before the date hereof, the
agreements, covenants and provisions contained herein shall constitute the only
evidence of Lender's consent to modify the terms and provisions of the Loan
Documents. Accordingly, no express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise shall be inferred or implied by Lender's execution of this Agreement.
Further, Lender's execution of this Agreement shall not constitute a waiver
(either express or implied) of the requirement that any further modification of
the Loan or of the Loan Document shall require the express written approval of
Lender; no such approval (either express or implied) has been given as of the
date hereof.

        4.5   Notwithstanding this or any prior forbearance, actual or implied,
of any nature by Lender, time is hereby declared to be of the essence hereof, of
the Loan, of all Loan Documents, and Lender

2

--------------------------------------------------------------------------------




requires, and Borrower agrees to, strict performance of each and every covenant,
condition, provision and agreement hereof and of all Loan Documents.

        4.6   This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.

        4.7   This Agreement is made for the sole protection and benefit of the
parties hereto, and no other person or entity shall have any right of action
hereon.

        4.8   This Agreement shall be governed by and construed according to the
laws of the State of Arizona.

        IN WITNESS WHEREOF, these presents are executed as of the date indicated
above.

    STAR BUFFET, INC., a Delaware corporation
 
 
By:
/s/  ROBERT E. WHEATON      

--------------------------------------------------------------------------------

    Name: Robert E. Wheaton     Title: President
 
 
BORROWER


 
 
M&I MARSHALL & ILSLEY BANK, a banking corporation organized and existing under
the laws of the State of Wisconsin
 
 
By:
/s/  GREG RECKER      

--------------------------------------------------------------------------------

    Name: Greg Recker     Title: SVP


 
 
By:
/s/  FRANK X. MENDOZA      

--------------------------------------------------------------------------------

    Name: Frank X. Mendoza     Title: SVP
 
 
LENDER

3

--------------------------------------------------------------------------------





QuickLinks


SECOND MODIFICATION AGREEMENT
